                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STRIKE 3 HOLDINGS, LLC,                           Case No. 19-cv-00225-SI
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING APPLICATION
                                   9             v.                                        FOR LEAVE TO SERVE THIRD
                                                                                           PARTY SUBPOENA PRIOR TO A
                                  10     JOHN DOE SUBSCRIBER ASSIGNED IP                   RULE 26(F) CONFERENCE
                                         ADDRESS 24.130.70.201,
                                  11                                                       Re: Dkt. No. 7
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed plaintiff’s ex parte application for leave to serve a third party

                                  14   subpoena prior to the Rule 26(f) conference. The Court finds that plaintiff has established that good

                                  15   cause exists for it to serve a third party subpoena on Comcast Cable (hereafter the “ISP”). See

                                  16   generally Braun v. Doe, No. 12-cv-3690 YGR (JSC), 2012 WL 3627640 (N.D. Cal. Aug. 21, 2012).

                                  17   The Court GRANTS plaintiff’s ex parte application as follows:

                                  18          Plaintiff may serve the ISP with a Rule 45 subpoena commanding the ISP to provide plaintiff

                                  19   with the true name and address of the defendant to whom the ISP assigned an IP address as set forth

                                  20   on Exhibit A to the Complaint. Plaintiff shall attach a copy of this Order to any such subpoena.

                                  21          The ISP will have 20 days from the date of service upon it to serve John Doe with a copy of

                                  22   the subpoena and a copy of this Order. The ISP may serve the Doe defendant using any reasonable

                                  23   means, including written notice sent to his or her last known address, transmitted either by first-

                                  24   class mail or via overnight service.

                                  25          John Doe shall have 30 days from the date of service upon him, her, or it to file any motions

                                  26   in this Court contesting the subpoena (including a motion to quash or modify the subpoena). If that

                                  27   30–day period lapses without John Doe contesting the subpoena, the ISP shall have 14 days to

                                  28   produce the information responsive to the subpoena to plaintiff.
                                   1          The subpoenaed entity shall preserve all subpoenaed information pending the ISP delivering

                                   2   such information to plaintiff or the final resolution of a timely filed and granted motion to quash the

                                   3   subpoena with respect to such information.

                                   4          Any information disclosed to plaintiff in response to a subpoena may be used by plaintiff

                                   5   solely for the purpose of protecting its rights under the Copyright Act, 17 U.S.C. §§ 101–1322.

                                   6          Plaintiff shall serve John Doe with the summons, complaint, and other documents required

                                   7   by Civil Local Rule 4–2 within 120 days of learning John Doe’s identity. Should this litigation

                                   8   proceed after the service of summons, the complaint and other documents, the Court directs the

                                   9   parties to meet and confer regarding whether entry of a protective order is appropriate.

                                  10

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: February 5, 2019

                                  14                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
